                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


DEREK BLOCK,                                  :      CASE NO.: 20cv-3686
    et al.,
                                              :      JUDGE MORRISON
                   Plaintiffs,
                                              :      MAGISTRATE VASCURA
      v.
                                              :
JIM CANEPA, SUPERINTENDENT
OF LIQUOR CONTROL,                            :
     et al.,
                                              :
                   Defendants.

                             OPINION AND ORDER

      The Court’s February 17, 2021 Opinion and Order (“Order”) partially

addressed Ohio Attorney General Dave Yost’s (“Yost”) Motion to Dismiss the

Complaint of Plaintiffs Kenneth Miller (“Miller”) and House of Glunz, Inc. (“Glunz”)

as to lack of standing. (ECF Nos. 19, 33.) The Complaint’s failure to include

information regarding the credible threat of prosecution aspect of the standing

discussion prevented full analysis. Thus, the Court permitted Miller and Glunz to

file affidavits regarding that topic for both counts of the Complaint. (ECF No. 33,

PageID 259, 262.) The Court also allowed Yost to respond in opposition. Both sides

took advantage of those opportunities. (ECF Nos. 34, 35.)




                                          1
      The responsive filings permit the Court to complete its review of whether

Plaintiffs show that they have standing to assert both counts. Consideration of

those filings leads to the conclusion that they do for the direct ship claim but do not

for the transport claim.


      I.     BACKGROUND

      The following material information is taken from Plaintiffs’ Complaint, which

the Court accepts as true for purposes of addressing the instant motion.

      Miller is an Ohio resident and wine collector. Glunz is an Illinois corporation

that markets, sells, and ships wine at retail to consumers. Yost is the Attorney

General of Ohio. He is sued in his official capacity and is alleged to have acted at all

relevant times under color of law.

      Ohio’s liquor laws create a three-tier distribution system. Under this system,

the wine manufacturer or importer (first tier) sells wine to a wholesale distributor

(second tier) who then resells to a retailer (third tier). (ECF No. 19, PageID 125-26.)

A retailer then sells wine to consumers. Id. The manufacturer, distributor, and

retailer must each obtain proper permits from the State.

      Miller wants to buy wine directly from retailers outside of Ohio that offer

wine not available to him in Ohio for shipment to his home but Ohio prohibits such

shipments. R.C. § § 4301.58(B), 4301.60, and 4303.25. He has not attempted to

complete such a purchase. Miller wants the opportunity to make such purchases.

Miller also travels to other states to buy wine. He wants to be able to transport




                                           2
more than the maximum 4.5 liters Ohio law allows into Ohio from other states but

he has not attempted to do so. R.C. § 4301.20.

      Glunz has no physical location in Ohio and no intention of opening one here.

Glunz does not have a permit from the Ohio Department of Liquor Control that

would allow it to ship wine directly to Ohio residents. It has not applied for any

permit that might allow it to do so. Glunz has customers who want it to ship wine to

Ohio. Glunz has not attempted to complete such sales because Ohio law prevents

Glunz from doing so without a permit or physical Ohio presence. It has therefore

lost business. Glunz does not allege “any actual or planned attempt to have an Ohio

resident transport more than” the limit into Ohio. (ECF Nos. 1 and 19, PageID 133.)

      Plaintiffs use 42 U.S.C. § 1983 to challenge Ohio’s direct-ship prohibition and

transport limitation. 1 They highlight the ability of Ohio retailers to ship wine to

non-residents and the lack of quantity restriction on consumers transporting wine

within the state to argue that those laws violate the dormant Commerce Clause.

They seek a declaratory judgment that the laws are unconstitutional and an

injunction “barring the [Yost] from enforcing them and requiring [Yost] to permit

the shipping and transportation of wine from out-of-state retailers to Ohio

consumers.” (ECF No. 20 at 2.) They further request costs and expenses, including

attorney’s fees.




      1  The Court interprets the Complaint’s reference to “some retailers” in ¶ 30 to
refer to Glunz. (ECF No. 1.) Plaintiffs did not notify the Court that this
interpretation was incorrect per the Order. (ECF No. 33, PageID 252 n.2.) This
means that Glunz is likewise asserting the transport claim.
                                           3
      Relevantly, Yost moved to dismiss arguing that Plaintiffs lack standing.

(ECF No. 19.) Plaintiffs opposed. (ECF No. 20.) Intervenor Defendant Wholesale

Beer & Wine Association of Ohio (“Wholesale”) urged the Court to refrain from

addressing a proper remedy but did not oppose the motion to dismiss. (ECF No. 21.)

Yost replied. (ECF No. 22.)

      II.    STANDARD OF REVIEW

      Federal R. Civ. P. 12(b)(1) applies to Yost’s motion as to standing. See

Crawford v. United States Dep’t of the Treasury, No. 3:15-CV-00250, 2016 U.S. Dist.

LEXIS 55395, at *18 (S.D. Ohio Apr. 25, 2016) (Rose, J.); see also ECF No. 33,

PageID 259, 262. That rule allows a defendant to file a motion to dismiss based on a

“lack of jurisdiction over the subject matter.” Fed. R. Civ. P. 12(b)(1). The plaintiff

has the burden of proving jurisdiction when subject matter jurisdiction is

challenged. Mitchell v. BMI Fed. Credit Union, 374 F. Supp. 3d 664, 666-67 (S.D.

Ohio 2019) (Marbley, J.) (citation omitted).

      The standard of review of a 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction depends on whether the defendant makes a facial or factual

challenge to subject matter jurisdiction. Wayside Church v. Van Buren County, 847

F.3d 812, 816-17 (6th Cir. 2017). The latter is present here. A factual attack on

subject matter jurisdiction challenges a complaint’s factual predicate. Glob. Tech.,

Inc. v. Yubei (XinXiang) Power Steering Sys. Co., 807 F.3d 806, 810 (6th Cir. 2015).

Hence, the Court may consider evidence outside the pleadings to determine if

jurisdiction exists. See Nichols v. Muskingum College, 318 F.3d 674, 677 (6th Cir.



                                            4
2003). “When examining a factual attack under Rule 12(b)(1), ‘the court can actually

weigh evidence to confirm the existence of the factual predicates for subject-matter

jurisdiction.’” Glob. Tech., Inc., 807 F.3d at 810 (quoting Carrier Corp. v.

Outokumpu Oyj, 673 F.3d 430, 440 (6th Cir. 2012)). In a factual challenge to the

Court’s jurisdiction, there is no presumption of truthfulness in favor of the non-

moving party. United States v. A.D. Roe Co., 186 F.3d 717, 722 (6th Cir. 1999).


III.   ANALYSIS

       The remaining issue for decision is whether Plaintiffs show that they have

standing to assert both counts.

       A. Elements of Standing

       “Not all disputes have a home in federal court.” Buchholz v. Tanick, 946 F.3d

855, 860 (6th Cir. 2020). “Article III of the Constitution limits federal courts’

jurisdiction to certain ‘Cases’ and ‘Controversies.’” Clapper v. Amnesty Int’l USA,

568 U.S. 398, 408 (2013). “One element of the case-or-controversy requirement is

that plaintiffs must establish that they have standing to sue.” Id. (internal

quotations and citation omitted). “The party seeking to invoke federal jurisdiction

bears the burden to demonstrate standing and he ‘must plead its components with

specificity.’” Daubenmire v. City of Columbus, 507 F.3d 383, 388 (6th Cir. 2007)

(quoting Coyne v. American Tobacco Co., 183 F.3d 488, 494 (6th Cir. 1999)).

       “To satisfy Article III standing, the plaintiff must demonstrate that (1) he or

she suffered an injury in fact that is concrete and particularized and actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the


                                            5
challenged action of the defendant; and (3) it is likely that the injury will be

redressed by a favorable decision.” Mosley v. Kohl’s Dep’t Stores, Inc., 942 F.3d 752,

756 (6th Cir. 2019) (quotation marks and citation omitted). Each of the standing

elements “must be supported . . . with the manner and degree of evidence required

at the successive stages of the litigation.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

561 (1992). At the pleading stage, plaintiffs must “‘clearly . . . allege facts

demonstrating’ each element” of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

       A plaintiff “must demonstrate standing separately for each form of relief

sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

167, 185 (2000)). “However, only one plaintiff needs to have standing in order for [a

claim] to move forward.” Parsons v. United States DOJ, 801 F.3d 701, 710 (6th Cir.

2015) (citation omitted).

       B. Direct Ship Claim

       In Count Two, Plaintiffs assert that Ohio’s law barring foreign businesses

without a proper permit from shipping wine to Ohio residents, “which Ohio will not

issue to retailers who are not located in Ohio and/or do not obtain their wine from a

wholesaler located in Ohio,” violates the dormant Commerce Clause by favoring

Ohio businesses at the expense of out-of-state wine retailers. (ECF No. 20, PageID

152.) Yost’s Motion to Dismiss counters that neither Plaintiff satisfies all three

standing requirements so dismissal is proper.




                                            6
             1. Injury in Fact

      The Court previously determined that Plaintiffs satisfied the legally

protected interest, concreteness, particularized, and actual injury components of

standing’s first prong for this count. (ECF No. 33, PageID 255-59.) Left for

discussion was whether Plaintiffs proved that they faced a credible threat of

prosecution were they to engage in direct shipment activities.

      This case presents a pre-enforcement challenge. In this situation, “whether

the plaintiff has standing to sue often turns upon whether he can demonstrate an

‘injury in fact’ before the state has actually commenced an enforcement proceeding

against him.” Kiser v. Reitz, 765 F.3d 601, 607 (6th Cir. 2014). The Supreme Court

directs that “[a]n allegation of future injury may satisfy the injury-in-fact

requirement if the alleged threatened injury is certainly impending, or there is a

substantial risk that the harm will occur.” McKay v. Federspiel, 823 F.3d 862, 867

(6th Cir. 2016)(internal quotations and citations omitted). Thus, plaintiffs satisfy

the threat of future injury requirement if they “allege ‘an intention to engage in a

course of conduct arguably affected with a constitutional interest, but proscribed by

statute, and there exists a credible threat of prosecution thereunder.’” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper v. Amnesty Int’l

USA, 133 S. Ct. 1138, 1147, 1150 n.5 (2013)).

      Each Plaintiff indicates an intention to engage in direct shipments of wine.

Such shipments involve the constitutional interest of commerce. The state statutes




                                           7
listed above prescribe the desired conduct. Thus, the focus is upon whether there is

a credible threat of prosecution against Plaintiffs under those statutes.

      The Sixth Circuit presents several factors for the Court to consider in this

instance. Those factors include: (1) whether there is a history of past enforcement

against the plaintiffs or others; (2) whether enforcement warning letters were sent

to the plaintiffs regarding their specific conduct; (3) whether an attribute of the

challenged statute makes enforcement easier or more likely, such as a provision

allowing any member of the public to initiate an enforcement action; and/or (4)

whether defendants refused to disavow enforcement of the challenged statute

against a particular plaintiff. McKay, 823 F.3d at 869 (citations and quotations

omitted). Courts find a credible threat exists when some combination of these

factors are present. See Susan B. Anthony List v. Driehaus, 573 U.S. at 164.

Conversely, the Sixth Circuit

      decline[s] to find a credible threat of prosecution—and, thus, decline[s]
      to find pre-enforcement standing—where plaintiffs have failed to show
      such a combination and where ‘the record is silent as to whether the
      [defendants] threatened to punish or would have punished’ a plaintiff
      for proposed conduct that might violate the challenged policy or
      statute.

McKay, 823 F.3d at 867 (quoting Morrison v. Bd. of Educ., 521 F.3d 602, 610-

11 (6th Cir. 2008)).

      “Plaintiffs need only support their claim of a credible threat of prosecution

with general factual allegations, for on a motion to dismiss we presum[e] that

general allegations embrace those specific facts that are necessary to support the




                                           8
claim.” White v. United States, 601 F.3d 545, 551 (6th Cir. 2010) (quotation marks

and citation omitted).

      Plaintiffs offer the Declaration of Christopher Donovan to support their

credible threat contention. Donovan is an officer of Glunz. (ECF No. 34-1.) He avers

that Glunz would like to engage in selling and shipping wine directly to Ohio

residents. Id., ¶ 3. He points to Yost’s July 2020 suit against various online retailers

of wine and spirts as proof of past enforcement against non-permit holder

businesses like Glunz. Specifically, in State of Ohio, ex rel. Attorney General Dave

Yost v. Wine.com, et al., United States District Court for the Southern District of

Ohio case number 20cv-3430, Yost sought to enjoin retailers who lacked Ohio

permits from direct-to-consumer shipments of wine and spiritous liquor to Ohio

consumers. See Docket for 20cv-3430. Id. The case was resolved via numerous

consent judgments wherein the online wine retailers agreed to stop shipping wine

directly to Ohio consumers. Id. That case therefore establishes Yost’s history of

recent enforcement against entities like Glunz.

      Glunz further provides a July 2020 Columbus Dispatch newspaper article

addressing the Wine.com lawsuit wherein Yost is quoted as saying that the State is

“putting the marketplace on notice” that “[d]oing business in Ohio means following

the current law and paying Ohio taxes.” (ECF No. 34-4.) This shows Yost’s intent to

initiate future prosecutions against retailers like Glunz.

      Although Glunz does not allege that Yost sent it warning letters or that an

attribute of the challenged statutes makes enforcement easier or more likely, Glunz



                                           9
has established a credible threat of prosecution. Wine.com shows Yost’s past history

of enforcement against similar plaintiffs. The Dispatch article indicates Yost’s

intent to continue such prosecutions. And, Yost does not disavow enforcement of the

challenged statute against Glunz. Taken together, a finding of credible threat is

supported in this instance.

      Finding Glunz’s Declaration dispositive, the Court need not address Miller’s

Declaration or Yost’s arguments thereto. Instead, the Court will proceed to examine

the remaining elements of standing—causation and redressability.

             2. Causation

      Yost’s arguments as to causation focus only on Block. (ECF No. 19, PageID

136-37.) Block is no longer a party to his matter. (ECF No. 30.) As such, the Court

treats Yost’s causation contention as addressing Miller and Glunz.

      Yost argues that Miller and Glunz cannot satisfy the traceability aspect of

the second standing element—causation. In this regard, Plaintiffs “must allege

some threatened or actual injury resulting from the putatively illegal action before

a federal court may assume jurisdiction.” Linda R. S. v. Richard D., 410 U.S. 614,

617 (1973). Specifically, they “must show ‘a fairly traceable connection between the

plaintiff’s injury and the complained-of conduct of the defendant.’” Buchholz, 946

F.3d at 866 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998)).

Put another way, “[t]o satisfy Article III, plaintiff[s] must show ‘the asserted injury

was the consequence of the defendants’ actions[.]’” Buchholz, 946 F.3d at 866

(quoting Warth, 422 U.S. at 505).



                                           10
      “At the pleading stage, the plaintiff’s traceability burden is ‘relatively

modest[.]’” Buchholz, 946 F.3d at 866 (quoting Bennett v. Spear, 520 U.S. 154, 171

(1997)). Thus, harms that flow “indirectly from the action in question can be said to

be ‘fairly traceable’ to that action for standing purposes.” Focus on the Family v.

Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1273 (11th Cir. 2003). “‘[A]n

economic injury which is traceable to the challenged action’ satisfies the

requirements of Article III standing.” NRA of Am. v. Magaw, 132 F.3d 272, 282 (6th

Cir. 1997) (quoting Linton v. Comm’r of Health & Env’t, 973 F.2d 1311, 1316 (6th

Cir. 1992)).

      Yost asserts that Plaintiffs’ asserted injuries cannot be traced to him because

he took no affirmative action preventing Miller from ordering and receiving wine

from out-of-state or, presumably, preventing House of Glunz from directly shipping

wine to Ohio consumers. In response, Plaintiffs argue that the source of their

injuries are “the laws banning shipping and transportation” and Yost’s ability to

enforce same. (ECF No. 20, PageID 153.) Plaintiffs offer two cases in support of

their contention that the laws’ existence coupled with Yost’s enforcement capability

is sufficient to satisfy the traceability component. Finding one dispositive, the Court

refrains from addressing the other.

      The decisive case Plaintiffs cite to is Cutshall v. Sundquist, 193 F.3d 466 (6th

Cir. 1999). Therein, Cutshall challenged the constitutionality of Tennessee’s sex

offender registration and notification statute on a variety of grounds. Of import is

the appeals court’s standing analysis in response to the State’s contention that



                                          11
Cutshall’s purported injuries were not traceable to the State such that he lacked

standing to bring his claims. The Sixth Circuit disagreed, holding “[t]o satisfy this

requirement, Cutshall need not have a valid claim, only an arguable one.” Cutshall,

193 F.3d at 471-72 (emphasis added). “The absence of a valid (as opposed to

arguable) cause of action does not implicate subject-matter jurisdiction.” Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998). The Cutshall court continued:

      Cutshall has argued, inter alia, that releasing the registry information
      operates as an impermissible imposition of punishment. Because it is
      the state that controls the release of the information, the alleged injuries
      are causally connected to the state’s conduct. We need not agree, as a
      threshold matter, that the Act imposes a punishment. For Article III
      purposes, we need only determine that Cutshall has an arguable claim
      of injuries traceable to the state. We think he has just such a claim.

Cutshall, 193 F.3d at 472 (emphasis added).

      Plaintiffs, like Cutshall, allege that that Yost enforces Ohio’s statutory

scheme controlling the flow of wine into the state from foreign jurisdictions. Thus,

under Cutshall, Plaintiffs’ “alleged injuries are casually connected to the state’s

conduct.” Id.; see also Doe v. Dewine, 99 F. Supp. 3d 809, 821 (S.D. Ohio 2015)

(Dlott, J.) (holding same); see also Doe v. Bassett, No. 1:18-cv-508, 2019 U.S. Dist.

LEXIS 15662, at *15 n.4 (S.D. Ohio Jan. 31, 2019) (Litkovitz, M.J.) (ECF No. 33 at

10 n.4) (holding similarly) (objections outstanding since August 2019).

      This conclusion finds further support in Huber Winery v. Wilcher, No. 3:05-

CV-289-S, 2006 U.S. Dist. LEXIS 107831 (W.D. Ky. Feb. 6, 2006). The Huber

Winery court was likewise faced with a commerce clause challenge by an out-of-

state winery and individual oenophiles to a Kentucky law prohibiting direct



                                          12
shipment of wine to Kentucky residents by foreign wine retailers. The Court found a

sufficient causal connection present, noting that the laws “coerced obedience” to

those provisions which prohibited the plaintiffs from enjoying their rights. Id. at

*12. “If the Kentucky statutory scheme did not prohibit direct shipment to

Kentucky residents, [the winery] could ship to buyers in Kentucky and the

individual plaintiffs could receive shipments from out-of-state wineries.” Id. at *12-

13. That is the situation here.

      Because of the laws and Yost’s power to enforce same, as well as the

reasoning set forth in Cutshall, DeWine, Bassett and Huber, the Court concludes

that Plaintiffs’ alleged injuries are fairly traceable to Yost. Plaintiffs sustain their

“modest” burden regarding causation.

             3. Redressability

      Redressability is the third and final element of standing. This aspect

addresses the “causal connection between the alleged injury and the judicial relief

requested.” Allen v. Wright, 468 U.S. 737, 753 n.19 (1984). To satisfy this

requirement, the Sixth Circuit directs that:

      the relief the plaintiff is seeking must provide redress for the injury.
      An injury is redressable if a court order can provide substantial and
      meaningful relief. A plaintiff satisfies the redressability requirement
      when he shows that a favorable decision will relieve a discrete injury
      to himself. He need not show that a favorable decision will relieve his
      every injury. The relevant standard is likelihood—whether it is likely,
      as opposed to merely speculative, that the injury will be redressed by a
      favorable decision.

Parsons, 801 F.3d at 715 (internal quotations and citations omitted).




                                            13
      Plaintiffs seek a declaratory judgment that Ohio’s direct-ship liquor laws are

unconstitutional. They also request an injunction prohibiting Yost from enforcing

those laws and requiring Yost to allow the shipping of wine from out-of-state

retailers directly to Ohio consumers. Yost argues that this relief would result in

“more restrictive laws for in-state retailers rather than more permissive laws for

out-of-state retailers” because Ohio’s cited statutes only allow for “leveling down”

and not “leveling up.” (ECF Nos. 19, PageID 137-39 and 22, PageID 178-79.) at 26-

28 and 22 at 5-6.) Stated differently, Yost contends that legislative intent dictates

“the only remedy for Plaintiffs would be to further limit rather than expand

commerce in alcoholic beverages, which raises a redressability issue in light of the

injuries alleged.” B-21 Wines, Inc. v. Guy, No. 3:20-cv-00099-FDW-DCK, 2020 U.S.

Dist. LEXIS 151258, at *9 (W.D. N.C. Aug. 18, 2020) (internal citation and

quotations omitted).

      Yost’s leveling argument fails because Plaintiffs need not show that relief

would cure every asserted injury. Parsons, 801 F.3d at 715. Partial relief is

sufficient at this stage. “Even if the Court would decide the appropriate remedy is to

‘level down,’ as Defendants suggest, Plaintiffs’ injuries would be redressed by

eliminating direct shipping to in-state consumers entirely by both in-state and out-

of-state wine retailers. Thus, Plaintiff’s injuries are redressable.” B-21 Wines, Inc.,

2020 U.S. Dist. LEXIS 151258, at *9. In other words, the Court could grant partial

relief by issuing a judgment declaring that the laws violate the Commerce Clause




                                          14
even if that potential relief would result in Plaintiffs’ inability to participate in

direct-ship orders.

         Consequently, Plaintiffs satisfy their redressability burden. While both

parties dispute the result of one type of possible relief, the Court need only find that

some form of relief is adequate and possible at this juncture. The Court has done so.

As Intervenor Wholesale properly urges, hypothesizing as to what that relief should

be based merely upon the pleadings and absent a finding of a constitutional

violation would equate to an impermissible advisory opinion. (ECF No. 21.)

         At least one plaintiff—Glunz—has satisfied each of the three standing

requirements, and Plaintiffs may proceed with their direct ship count. Yost’s Motion

to Dismiss this count for lack of standing is DENIED. (ECF No. 19.)

         C. Transport

         Count One asserts that Ohio’s limitation on the amount of wine that an

individual may transport into the state in a thirty-day period violates the

Commerce Clause because no similar limitation exists on intra-state purchases. 2



2   R.C. 4301.20(L) provides:

               Any resident of this state or any member of the armed
               forces of the United States, who has attained the age of
               twenty-one years, from bringing into this state, for
               personal use and not for resale, not more than one liter of
               spirituous liquor, four and one-half liters of wine, or two
               hundred eighty-eight ounces of beer in any thirty-day
               period, and the same is free of any tax consent fee when
               the resident or member of the armed forces physically
               possesses and accompanies the spirituous liquor, wine, or
               beer on returning from a foreign country, another state, or
               an insular possession of the United States; . . . .
                                            15
Yost again argues that neither Plaintiff can show each of the three requisite

standing elements such that dismissal is warranted. Only Miller submitted

declarations regarding the transport claim. Hence, the Court analyzes standing only

as to him.

      The Court previously determined that Miller satisfied the legally protected

interest, concreteness, particularized, and actual injury components of standing’s

first prong. (ECF No. 33, PageID 260-62.) Therefore, remaining for determination is

whether Miller shows that he faces a credible threat of prosecution were he to

engage in transport activities in excess of the statutorily allotted amount.

      R.C. § 4301.99(C) provides that whoever violates the transport statutes, R.C.

§ 4301.60 and 4301.20(L), is guilty of a misdemeanor of the first degree. Miller’s

Declaration states that he “would like to be able to buy wine in other states when

[he] visit[s] and transport that wine back into Ohio for [his] personal use without

risking committing a criminal offense or being subject to fines and penalties.” (ECF

No. 34-5, PageID 302, ¶ 3.) He further avers that he has “often brought back more

than [4.5 liters of wine] at one time,” and “in his experience” wine stores offer a

discount if consumers buy more than that amount. Id. ¶ 4. Thus, the quantity

limitation prevents him from “taking advantage of wine-purchasing opportunities

outside Ohio.” Id.

      Past enforcement. Miller himself has not been the target of past enforcement

for his transport activities. Instead, he states that he is aware of an undated Reddit

post indicating that the poster “was stopped by police and charged with illegally



                                           16
transporting alcohol into Ohio that he bought in Kentucky.” Id. ¶ 6. Specifically, the

post provides:

      So a few days ago I got pulled over by the police right after driving
      back into Ohio across the Kentucky border. I am an Ohio resident with
      an Ohio driver license. I had driven to Kentucky to buy bourbon (lots of
      people do, there’s better selection over there) and had a bottle of
      bourbon I bought there in my car. The police searched my car and
      found the bourbon and the receipt from the Kentucky liquor store.
      They were BCI cops and they arrested me for illegal transportation of
      alcohol, and said that since I live in Ohio I can only buy alcohol here,
      and can’t drive to Kentucky. . . .

(ECF No. 34-7, PageID 306.)

      As further evidence of past enforcement, Miller offers a January 2, 2019 press

release from Ohio Liquor Control and the Ohio State Highway Patrol’s Ohio

Investigative Unit detailing charges levied against five Ohio residents for illegal

re-sale of beer or intoxicating liquor. (ECF No. 34-8, PageID 308.)

      Both proffers fail to show a credible threat of prosecution via past

enforcement. Bourbon, not wine, is the subject of the Reddit post. And because the

post is undated, the Court cannot discern whether the events described therein are

temporary proximate to this case so as to indicate an increased risk of prosecution.

Furthermore, Miller does not seek to re-sell beer or liquor. Rather, he wants to

purchase and personally imbibe more than the allotted quantity of wine. “[T]he

credibility of a ‘threat’ is diluted when a factual dissimilarity exists between the

plaintiff’s intended future conduct and the conduct that triggered any prior

prosecutions under the challenged statute.” Bronson v. Swensen, 500 F.3d 1099,

1108 (10th Cir. 2007) (citation omitted).



                                            17
      Miller also attaches webpages from law firms offering to defend individuals

against charges levied under the transport statutes. (ECF Nos. 34-9, 34-10, PageIDs

309-13.) Such advertisements do not evince a credible threat of prosecution; only

actual prosecutions do.

      None of the other factors is present in this case. Miller does not assert that

Yost sent him warning letters regarding his transport activities. He makes no

argument regarding whether the challenged statutes contain attributes making

enforcement easier or more likely.

      In sum, Miller fails to sufficiently allege a factual predicate establishing a

credible threat of prosecution for the transport count. Thus, he does not show an

injury in fact for Article III standing. An examination of causation and

redressability therefore becomes unnecessary. Yost’s Motion to Dismiss the

transport claim for lack of standing is GRANTED. (ECF No. 19.)


      IV.    CONCLUSION

      Yost’s Motion to Dismiss Plaintiffs’ transport claim (Count One) is

GRANTED.

      Yost’s Motion to Dismiss Plaintiffs’ direct ship claim (Count Two) is

DENIED. The case shall proceed as to Count Two only.


      IT IS SO ORDERED.


                                        /s/Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE



                                          18
